Citation Nr: 9927991	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-30 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1990, for a grant of service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Theodore D. Peyser, Esq.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1943 to 
March 1946.  

In a July 1998 decision, the Board of Veterans' Appeals 
(Board) granted the appellant's claim of entitlement to an 
effective date earlier than March 19, 1991, for a grant of 
service connection for skin cancer.  At that time, the Board 
concluded that the proper effective date for the award of 
service connection for skin cancer was September 19, 1990.  
The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court) and contended that the proper 
effective date was September 12, 1988.  In July 1999, the 
Court reversed and remanded the Board's July 1998 decision.  


FINDINGS OF FACT

1.  In February 1984, the Board denied the appellant's claim 
for entitlement to service connection for basal cell 
carcinoma and determined that basal cell carcinoma was not 
manifested during service, or within one year after 
separation from service, and that the appellant's basal cell 
carcinoma was not the result of any exposure to ionizing 
radiation that the appellant may have received during 
service.  The February 1984 decision became final.  

2.  On September 12, 1988, the Regional Office (RO) received 
a letter from the appellant requesting a reopening of his 
claim under Public Law 100-321 (Radiation-Exposed Veterans 
Compensation Act of 1988, Pub. L. No. 100-321, 102 Stat. 485 
(May 20, 1988) establishing a presumption of service 
connection for certain diseases in radiation-exposed 
veterans).  The Board currently construes the above letter as 
the reopened claim. 

3.  In an August 1990 decision, although the Board explicitly 
denied the appellant's claim under the provisions of Public 
Law 100-321 (presumptive service connection), the Board also 
implicitly remanded the claim for further development.  
Therefore, the August 1990 decision is not a final decision.  

4.  On September 18, 1990, the appellant submitted a 
statement in support of his claim, and the Board misconstrued 
that statement as the reopened claim.  

5.  In September 1994, the Board denied the appellant's claim 
for entitlement to service connection for carcinoma of the 
face and nose as a result of exposure to ionizing radiation 
under 59 Fed. Reg. 5107, redesignated as 38 C.F.R. § 3.311.  
Subsequently, in March 1996, the Court vacated the decision 
and remanded the matter for further development.  

6.  In a July 1996 medical report, a VA examiner opined that 
the appellant's skin cancers were the result of sun exposure 
during military service.  Based on that information, in April 
1997, the Board granted service connection for skin cancer.  

7.  In a July 1998 decision, the Board granted the 
appellant's claim of entitlement to an effective date earlier 
than March 19, 1991, for a grant of service connection for 
skin cancer.  At that time, the Board concluded that the 
proper effective date for the award of service connection for 
skin cancer was September 19, 1990.


CONCLUSION OF LAW

The proper effective date for the award of service connection 
for skin cancer is September 12, 1988.  38 U.S.C.A. 
§§ 511(a), 5110(a)-(b)(1), 7103(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.400(q)(ii), 20.1100(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the appellant's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist him mandated by 38 U.S.C.A. 
§ 5107(a).  

As noted in the Introduction portion of this decision, in 
July 1999, the Court reversed the Board's July 1998 decision 
which granted an effective date of September 18, 1990 for a 
grant of service connection for skin cancer.  In the Court's 
July 1999 decision, the Court remanded the appellant's claim 
to the Board with directions to find that the proper 
effective date for the award of service connection for skin 
cancer was September 12, 1988. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a) (1998).  When a claim is disallowed by 
the Board, the claim may not thereafter be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered, unless new and material evidence is submitted 
to warrant reopening of the claim.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp.); 38 C.F.R. § 20.1105 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and that, by itself 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In accordance with Title 38, United States Code, the 
effective date of an award based on an original claim shall 
be fixed pursuant to the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a), (b)(1).  Otherwise, the effective date of an award 
of compensation based upon direct service connection will be 
the date of receipt of a claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  However, 
for evidence received after a final disallowance, date of 
receipt of new claim or date of entitlement whichever is 
later is the effective date.  38 C.F.R. § 3.400 (q)(ii).

In its July 1999 decision, the Court stated that the Board's 
February 1984 decision denying the appellant's claim for 
entitlement to service connection for basal cell carcinoma 
was final because the appellant never filed a timely appeal.  
The Court further reported that on September 12, 1988, the RO 
received a letter from the appellant requesting a reopening 
of his claim under Public Law 100-321.  According to the 
Court, in an August 1990 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
basal cell carcinoma under the provisions of Public Law 100-
321, and determined that the appellant's basal cell 
carcinomas and ketosis were first shown in the 1970's and 
were not listed as presumptive diseases under Public Law 100-
321.  However, the Board also stated that in light of the 
fact that the appellant participated in the occupation of 
Nagasaki, Japan from September 23 to November 3, 1945, and 
was shown to have developed a potentially radiogenic disease 
listed in 38 C.F.R. § 3.311b, "appropriate development 
including referral to the Chief Benefits Director" was 
therefore warranted by the agency of original jurisdiction 
prior to any appellate action on such claim.  

In light of the above, the Court concluded that while the 
Board explicitly denied the appellant's claim under the 
provisions of Public Law 100-321 (presumptive service 
connection), it also implicitly remanded the claim for 
further development.  Moreover, the Court stated that when 
further development was conducted by the RO, evidence was 
submitted which showed that the appellant's skin cancer was 
not radiogenic in origin, and the claim was later denied.  
The Court noted that subsequently, the appellant's claim was 
reopened and the Board eventually concluded that the cause of 
the appellant's skin cancer was not radiogenic, but that it 
was caused by in-service sun exposure, and service connection 
was awarded in a an April 1997 decision.  Therefore, it was 
the Court's determination that the August 1990 Board decision 
was not a final decision.  According to the Court, because 
there was no final decision on the September 12, 1988, 
reopened claim, the only plausible basis for determining the 
effective date was in accordance with 38 U.S.C.§ 5110(a).  
Thus, the Court concluded that the effective date of the 
appellant's claim was September 12, 1988, and that the 
Board's decision assigning September 18, 1990, as the 
effective date of the appellant's claim was clearly 
erroneous.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
The Court stated that because there was no other permissible 
view of the evidence, remand for further adjudication on the 
instant claim was not indicated.  See Hersey v. Derwinski, 2 
Vet. App. 91, 95 (1992); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 311-14 (1991).  

In view of the foregoing, and in order to comply with the 
Court's July 1999 order, the Board finds that the proper 
effective date for the award of service connection for skin 
cancer is September 12, 1988.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an effective date of September 12, 1988, 
for a grant of service connection for skin cancer is granted, 
and, to this extent, the appeal is allowed.  






		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

